Citation Nr: 0513487	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1968 to July 1969, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  The August 2003 RO rating 
decision denied a claim of service connection for bilateral 
hearing loss.  

The August 2003 RO decision also granted a claim of service 
connection for tinnitus, for which a 10 percent disability 
evaluation was assigned.  Because the veteran has not filed a 
notice of disagreement pertaining to the latter rating 
determination, it is not before the Board for appellate 
review.  See 38 U.S.C.A. 
§ 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) [pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

The claim pertaining to service connection for bilateral 
hearing loss is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran asserts that he is currently diagnosed with a 
bilateral high-frequency sensorineural hearing loss, and that 
the disorder was caused by exposure to acoustic trauma during 
his tour of duty in the Republic of Vietnam.  Having 
carefully examined the evidence of record, the Board will 
remand the claim for further development of the record.  

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); see  Pond v. West, 12 Vet. App. 341 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  The evidence of record 
is presently insufficient to render an informed decision as 
to each of the three requisite factors.  

As to the second of the Cuevas prongs of service connection, 
the veteran has reported that he served in the Republic of 
Vietnam from October 1968 to June 1969, and the veteran's 
report of separation from the Armed Forces (DD Form 214)  is 
in accord.  It indicates the veteran has 8-months of overseas 
duty in the  Republic of Vietnam.  

However, although the veteran has reported that he sustained 
acoustic trauma, (i.e., relevant to the requirement of an in-
service injury) the record does not reflect the degree of 
such noise exposure, or whether it was sustained on active or 
reserve duty.  

The veteran's DD Form 214 indicates that his military 
occupational specialty was that of ammunition storage 
specialist.  In this regard, the Board is unable to ascertain 
whether the veteran was exposed to any more or less noise 
exposure than any other soldier serving in Vietnam.  


The veteran's DD 214 also indicates that both prior and 
subsequent to his tour of active military duty, he served in 
the U.S. Army Reserve.  Critically to this inquiry, the DD 
214 indicates that at the conclusion of his active duty 
period, the veteran was obligated to perform a remaining 
period of service of two years, two months and 19 days.  

The veteran's post-active duty reserve service is 
significant, because the service medical records currently 
contained in his VA claims folder may be incomplete.  Under 
the Veterans Claims Assistance Act (VCAA) VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  For these reasons, the VBA will be 
directed upon remand to attempt to obtain the veteran's 
service personnel records, including those generated during 
his tenure with the active Army and the U.S. Army Reserve.  

These records will be examined to ascertain whether, assuming 
the veteran has a bilateral hearing loss disorder within the 
meaning of applicable regulations, such is related to his 
period of active military duty.  38 U.S.C.A. § 101(2) (22), 
(23), (24); 38 C.F.R. § 3.6(a) (In substance, providing that 
the term active military service includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995) (Holding in substance that only 
"veterans" are entitled to VA compensation under 38 C.F.R. §§ 
1110 and 1131, and to establish status as "veteran" based on 
active duty for training (ADT), a claimant must establish 
that he was disabled resulting from an injury incurred in or 
disease contracted during the line of duty during that 
period. 

The veteran supports his claim on appeal with private 
audiologic and medical opinion evidence of Craig A. Foss, 
M.C.D., dated in April and July 2003.  Dr. Foss diagnosed the 
veteran with a moderate, bilateral, high-frequency, 
sensorineural hearing loss, and opines that the veteran's in-
service acoustic trauma was "quite likely" the beginning of 
his current hearing loss.  

Firstly, and as is noted above, the factual record is 
insufficient to ascertain the level of the veteran's active 
duty in-service noise trauma.  Moreover, and relevant to the 
issue of whether the veteran has a disability within the 
meaning of the law, Audiologist Foss's associated audiologic 
testing of April 2003 is incomplete for lack of 
identification of pure tone thresholds for each of the 
frequencies of 500, 1000, 2000, and 4000 hertz (Hz herein) 
required by VA regulations governing the definition of 
hearing loss.  Even though the April 2003 statement provides 
interpreted bilateral pure tone averages, and speech 
discrimination scores using the Maryland CNC test, VA law 
requires thresholds for each of the frequencies.  See 38 
C.F.R. § 3.385.  

The RO obtained an August 2003 VA audiologic opinion which 
also is not sufficient to adequately evaluate the appeal.  
The VA audiologist was of the opinion that the veteran's 
separation audiogram of July 1969 was "normal" for VA 
rating purposes, and that, therefore, the veteran's current 
hearing loss is not likely to be due to any noise exposure in 
service.  The opinion is unacceptable under VA decisional law 
regarding the definition of sensorineural hearing loss for VA 
purposes.  

A showing of hearing loss disability in service is not 
dispositive in a claim for service connection; rather, 
service connection for a hearing loss may be granted if a 
veteran has a current hearing loss disability, as defined by 
38 C.F.R. § 3.385, and there is a medically sound basis for 
attributing the current hearing loss to such service.  See 
Hensley v. Brown, 5 Vet. App. 155, 157-8 (1993), where it was 
held that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at the time of 
separation from service.  

The Hensley Court additionally held that some degree of 
hearing loss is present when the auditory threshold at any of 
the frequencies is greater than 20 decibels.  See Hensley, 5 
Vet. App. at 157-8.  A review of the veteran's service 
medical records at discharge show pure tone air conduction 
thresholds of 30 and 20 at 4000 Hz for the right and left 
ears respectively upon separation from service.  While this 
may represent a notable decrease in right ear hearing acuity 
from testing done in April 1968 at entry into active duty, it 
may not represent a hearing loss in the left ear.  That is, 
as for the left ear, the audiogram testing of April 1968 
includes notation that the veteran had a, "30 [percent] 
hearing loss, left ear" upon entry into active duty.  

Given this background, a VA audiologic examination is 
required, after the receipt of all relevant service medical 
and personnel records, (or after it has been determined that 
such records are not available) to include a medical opinion 
which accounts for the ruling of Hensley, and a medical 
opinion which gives due consideration to the expanded concept 
of service connection for the aggravation of a pre-existing 
left ear hearing loss.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004) (A pre-existing hearing loss will 
be considered to have been aggravated by active service where 
there is an increase in such disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
The underlying disorder, however, as opposed to mere 
symptoms, must be shown to have worsened in order to find 
aggravation.).    See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC will attempt to retrieve 
the veteran's service personnel records 
and service medical records from both the 
periods of active duty and U.S. Army 
Reserve service.  If it is determined 
that any or all of these records are not 
available, the VBA AMC will detail its 
efforts to obtain such records; make a 
specific finding of non-availability, and 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

2.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
audiologic examination to determine the 
existence of any right or left ear 
hearing loss, as defined by 38 C.F.R. § 
3.385 and the Hensley decision.  All 
indicated tests and studies should be 
performed, and entire the claims folder 
must be made available to the examiner.  
Definitive findings and diagnoses should 
be entered, to include pure tone 
audiometric thresholds, in decibels, for 
each of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 hertz, as well as 
speech audiometry using the Maryland CNC 
testing (reported in percentages) for 
each ear.  The examiner is specifically 
requested to provide an opinion as to the 
following:

a)  Does the veteran have high-
frequency sensorineural hearing 
loss, or any other hearing loss, as 
defined by VA, and if so, is such 
disability related to the veteran's 
period of active service, with due 
consideration for then verified 
exposure to acoustic trauma? 

b)  With specific reference to the 
results of inservice audiogram 
testing of April 1968 (entry into 
active service), audiologic testing 
of July 1969 (separation from active 
service) (and the results of his 
inactive September 1965 audiologic 
testing, if deemed pertinent by the 
examiner, and after converting the 
results from ASA to ISO units), and 
with particular attention to the 
April 1968 notation of a, "30 
[percent] hearing loss, left ear," 
the examiner is asked to determine 
whether the veteran had any 
preexisting right or left ear 
hearing loss upon entry into active 
service in May 1968, and if so, was 
any preexisting right or left ear 
hearing loss aggravated beyond the 
natural progression of the disease 
under 38 C.F.R. § 3.306 and Hunt, 
supra.  

A rationale for all conclusions 
reached should be provided, with 
reference to the veteran's 
documented clinical history.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, to include a review of the 
requested examination report and required 
medical and nexus opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, to implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss, with reference to 38 C.F.R. 
§§ 3.306 and 3.385, and both the Hensley 
and Hunt decisions.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO and 
the veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 



The veteran is therefore advised that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim.  The consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

In the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


